
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 242
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Ms. Bass of
			 California (for herself and Mr.
			 McDermott) submitted the following resolution; which was referred
			 to the Committee on Ways and
			 Means
		
		RESOLUTION
		Recognizing May as National Foster
		  Care Month.
	
	
		Whereas on average, the Nation’s foster care system
			 provides for nearly 424,000 children each day who are unable to live safely
			 with their biological parents;
		Whereas foster parents are the most frontline caregiver
			 for children who cannot safely remain with their biological parents and provide
			 physical care, emotional support, education advocacy, and are the largest
			 single source of families providing permanent homes for kids leaving foster
			 care to adoption;
		Whereas most children who are removed from the care of
			 their parents live with non-related foster parents, however, the number of
			 children placed in relative foster care is growing;
		Whereas on the last day of fiscal year 2009 nearly 1 in 4
			 of all children living in foster care (24 percent or close to 102,000 children)
			 were living in the homes of relatives;
		Whereas children in foster care who are placed with
			 relatives, compared to children placed with non-relatives, have more stability
			 (fewer changes in placements), have more positive perceptions of their
			 placements, are more likely to be placed with their siblings, and demonstrate
			 fewer behavioral problems;
		Whereas some relative caregivers receive less financial
			 assistance and support services than do foster caregivers;
		Whereas 255,000 children entered the foster care system
			 during fiscal year 2009 and an average of 115,000 children were waiting to be
			 adopted every day;
		Whereas in fiscal year 2009, almost 57,000 children were
			 adopted out of foster care, but the number of children aging out
			 of the foster care system without finding a permanent family increased to
			 nearly 29,500;
		Whereas children aging out of foster care
			 need and deserve a support system as they work to secure affordable housing,
			 obtain health insurance, pursue higher education, and acquire adequate
			 employment;
		Whereas youth in foster care are much more likely to face
			 educational instability with 65 percent of former foster children experiencing
			 at least 7 school changes while in care;
		Whereas an increased emphasis on prevention and
			 reunification services is necessary to reduce the number of children that are
			 forced to remain in the foster care system;
		Whereas Federal legislation over the past 3 decades,
			 including the Adoption Assistance and Child Welfare Act of 1980, the Adoption
			 and Safe Families Act of 1997, and the Fostering Connections to Success and
			 Increasing Adoptions Act of 2008, provided new investments and services to
			 improve the outcomes of children in the foster care system;
		Whereas State and local governments and other child
			 serving agencies have also invested in child welfare services improvements in
			 order to provide stable, permanent homes for children;
		Whereas more work and investments are needed to provide
			 the necessary array of services to these children;
		Whereas foster children, like all children, deserve no
			 less than a safe, loving, and permanent home; and
		Whereas May would be an appropriate month to designate as
			 National Foster Care Month to provide an opportunity to acknowledge the
			 accomplishments of the child welfare workforce, foster parents, advocacy
			 community, and mentors and the positive impact they have on children’s lives:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Foster Care Month;
			(2)honors the
			 tireless efforts of those who work to improve outcomes for children in the
			 child welfare system;
			(3)acknowledges the
			 exceptional alumni of the foster care system who serve as advocates and role
			 models for youth who remain in care;
			(4)recognizes the
			 significant improvements to Federal, State, and local child welfare policy;
			 and
			(5)reaffirms the need
			 to work through the programs in Title IV–B and IV–E in the Social Security Act
			 and other programs to support vulnerable families, invest in prevention and
			 reunification services, promote adoption in cases where reunification is not in
			 a child’s best interest, adequately serve those children brought into the
			 foster care system, and facilitate the successful transition into adulthood for
			 children that age out of the foster care system.
			
